
	
		I
		112th CONGRESS
		1st Session
		H. R. 496
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. King of New York
			 (for himself, Mr. Bishop of New York,
			 Mr. Engel,
			 Mr. Rangel, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  carrying of a firearm near a place where a senior Federal official is holding
		  an official public event or carrying out an official or representational duty,
		  or where any person is campaigning for Federal elective
		  office.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Citizens’ Protection at Federal Events
			 Act.
		2.Prohibition on
			 carrying firearm near a place where a senior Federal official is holding an
			 official public event or carrying out an official or representational duty, or
			 where any person is campaigning for Federal elective office
			(a)ProhibitionSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)(1)Except as provided in
				paragraph (2), it shall be unlawful for any person, in or affecting interstate
				or foreign commerce, to knowingly carry a firearm at a place which the person
				knows is a restricted firearms zone.
						(2)In a prosecution for an alleged
				violation of paragraph (1), it shall be an affirmative defense, which may be
				established by a preponderance of the evidence, that, at the time of the
				alleged violation—
							(A)the person was a law enforcement officer
				(whether on- or off-duty) authorized to carry a firearm in the line of duty;
				or
							(B)the person was carrying the firearm
				pursuant to the permission of a law enforcement officer;
							(C)the person was a designated Federal
				protectee;
							(D)the person had the permission of a
				designated Federal protectee in the restricted firearms zone to carry a firearm
				in the zone while the place that constitutes the zone is treated as such for
				purposes of this subsection;
							(E)the person was carrying the firearm
				only on the premises of a business in which the person is employed and
				authorized by the employer to carry the firearm;
							(F)the person was carrying the firearm only on
				real property owned or rented by the person;
							(G)the person was a qualified retired law
				enforcement officer (as defined in section 926C(c)) carrying the identification
				required by section 926C(d)); or
							(H)(i)the firearm possessed by
				the person was unloaded, and was in a locked container or otherwise not readily
				accessible for use; and
								(ii)any ammunition possessed by the
				person for the firearm was in a locked container separate from the
				firearm.
								(3)Violations of this subsection shall
				be investigated by the Federal Bureau of Investigation. Assistance may be
				requested from any Federal, State, or local agency, any statute, rule, or
				regulation to the contrary (other than section 374 or 375 of title 10, or
				section 1385 of this title)
				notwithstanding.
						.
			(b)DefinitionsSection
			 921(a) of such title is amended by adding at the end the following:
				
					(36)(A)The term restricted firearms
				zone means within 1,000 feet of the exterior of any building or
				structure in which, or at any other fixed place where—
							(i)a senior Federal official is, within
				30 minutes will be, or within the past 30 minutes was—
								(I)holding an official event that is
				open to the public; or
								(II)carrying out an official or
				representational duty; or
								(ii)a
				designated Federal protectee is, within 30 minutes will be, or within the past
				30 minutes was engaging in campaign activity as a candidate for election for
				Federal office for purposes of the Federal Election Campaign Act of
				1971.
							(B)In subparagraph (A), the term
				designated Federal protectee means a senior Federal official, or
				an individual who is a candidate for election for Federal office for purposes
				of the Federal Election Campaign Act of 1971.
						(C)In this paragraph, the term
				senior Federal official means an individual who is the President
				of the United States, the President-elect, the Vice President, or, if there is
				no Vice President, the officer next in the order of succession to the Office of
				the President of the United States, the Vice President-elect, any person who is
				acting as President under the Constitution and laws of the United States, a
				Member of Congress, a Member-of-Congress-elect, a member of the executive
				branch of the Government who is the head of a department listed in section 101
				of title 5, the Director of Central Intelligence, a judge or justice of the
				Supreme Court or of any court created by Act of Congress (other than a
				magistrate judge appointed under section 631 of title 28, United States Code),
				an individual nominated for any of the foregoing positions, during the pendency
				of the nomination.
						(D)In subparagraph (C), the terms
				President-elect and Vice-President-elect mean such
				persons as are the apparent successful candidates for the offices of President
				and Vice President, respectively, as ascertained from the results of the
				general elections held to determine the electors of President and Vice
				President in accordance with sections 1 and 2 of title
				3.
						.
			(c)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)Whoever knowingly violates section 922(aa)
				shall be fined under this title, imprisoned not more than 10 years, or
				both.
					.
			
